Citation Nr: 0112131	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  92-53 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder, from November 23, 1992?

2.  Entitlement to an effective date prior to March 18, 1998, 
for a 50 percent disability evaluation for post-traumatic 
stress disorder.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  By 
a decision dated in August 1994, the Board granted an initial 
evaluation of 30 percent for post-traumatic stress disorder.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), and by an Order dated 
in April 1996, vacated that part of the August 1994 Board 
decision that denied an initial evaluation in excess of 30 
percent.


FINDINGS OF FACT

1.  The RO received the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder on 
November 23, 1992.

2.  Prior to March 18, 1998, manifestations of post-traumatic 
stress disorder (PTSD)  produced no more than definite social 
and industrial impairment as evidenced by a flattened affect, 
a depressed mood, a generalized loss of interest, anxiety, 
nightmares, irritability, and feelings of hopelessness.

3.  Prior to March 18, 1998, manifestations of PTSD were not 
productive of more than occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

4.  A July 18, 1998, VA examination report provided the 
earliest findings that indicated that PTSD had increased in 
severity.  At that time the record showed a blunt affect, an 
anxious and depressed mood, short-term memory difficulty, 
difficulty with attention and concentration, flashbacks, 
intrusive thoughts, and evidence of psychomotor retardation.  

5.  The veteran has a college diploma, and has work 
experience in sales and plumbing. 

6.  Service connection is in effect for PTSD, currently 
assigned a 50 percent evaluation; chronic diarrhea, evaluated 
as 30 percent disabling; and postoperative residuals of an 
anal fistula, hemorrhoidectomy, with intermittent 
incontinence, and chronic rectal and anal pain, assigned a 10 
percent evaluation.  The veteran has a combined disability 
rating of 70 percent.  

7.  The veteran is not unemployable due to his service-
connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder from November 23, 
1992, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1992); 38 
CF.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for an effective date earlier than March 18, 
1998, for a 50 percent rating for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 
(2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1992).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for a 
psychiatric disorder.  

In 1969, a thrombosed external hemorrhoid was surgically 
removed.  Also, in 1969, the veteran was seen with a five-
week history of malaise, fatigue, and intermittent diarrhea.  
The impression was enteritis.  In 1970, he was seen for 
complaints of malaise and fatigue for one year, following an 
episode of fever, chills, vomiting, and diarrhea while in 
Vietnam.  The final impression was a possible urinary tract 
infection.  In December 1970, the veteran was seen for 
abundant mucus and blood in his stool for the previous two 
weeks.  He also complained of recurrent dyspepsia, and 
reported frequent diarrhea and abdominal cramping pain.  A 
sigmoidoscopy was negative.  An upper gastrointestinal series 
revealed edema of the mucosal folds of the duodenum.  No 
ulceration was found.  A February 1971 barium enema revealed 
no gross constricting lesions or other abnormalities.  The 
impression was irritable colon syndrome.  In 1972, the 
veteran underwent a hemorrhoidectomy.  

Subsequent to service discharge, the veteran underwent a 
surgical correction of a fissure in ano, with a pseudopolyp 
in October 1972.  Thereafter, in January 1973, a recurrent 
fistula in ano was found, and a fistulectomy was performed.  
A 1979 VA hospital report reported bloody, mucousy stools, 6 
to 8 times a day for the prior 10 years.  Functional colitis 
was diagnosed.  An anal fistulectomy was performed in 1984.  
Mild anal stenosis was shown at that time.  Thereafter, in 
August 1984 acute pancreatitis and acute duodenitis were 
found.

In 1987, private medical records noted a ring of granulation 
tissue inside the rectal vault.  A biopsy revealed acute and 
chronic nonspecific colitis.  The impressions following a 
1989 VA examination were postoperative residuals of multiple 
anorectal surgeries including hemorrhoidectomy, fissurectomy, 
and fistulectomy, secondary to anorectal fistula; history of 
chronic diarrhea with intermittent constipation, chronic anal 
and rectal pain and intermittent fecal incontinence; 
bilateral inguinal hernias, intermittently symptomatic on the 
left; and acute pancreatitis without recurrence or residual.  
Anal stenosis was not found.  

A private medical record dated in February 1990, reported 
that the veteran had fecal incontinence due to poor sphincter 
control, as a result of a surgical correction of anal 
stenosis.  It was also noted that the appellant had bilateral 
hernias and diverticulosis due to irritable bowel syndrome.  
The examiner stated that the veteran's VA disability rating 
should be "reviewed as to total loss of ability to function 
and increased to accurately reflect his total disability."  

In April 1991, the same private examiner stated that the 
veteran experienced an extensive amount of fecal leakage and 
frequent involuntary bowel movements requiring pads, 
coverings, frequent change of underwear, and frequent absence 
from the work force.  In July 1991, this examiner stated that 
the veteran was "unable to live his daily life in a normal 
lifestyle and is severely hampered in his ability to produce 
income on a regular basis."

A VA hospitalization report dated in August 1992, indicated 
that the veteran was admitted for observation and evaluation 
of his chronic gastrointestinal symptoms which included 
diarrhea, fecal incontinence, constipation, rectal pain, 
bleeding, and complaints of weakness and dizziness, which 
usually resolved with rest.  On admission the veteran was not 
taking any prescription medication for his symptoms and that 
he was not in any distress.  Relevant past surgical history 
was significant for multiple hemorrhoidectomies and rectal 
fistulae, with repairs.  On examination, bowel sounds were 
hyperactive in all four quadrants.  A small skin tag was 
found on the rectum, and sphincter tone was normal, with some 
restriction in the lower half, and some tenderness on 
palpation of the rectal wall.  No masses were detected and 
the diagnosis was irritable bowel syndrome with rectal pain.  
The veteran refused a colonoscopy stating that the procedure 
would cause a "flare up" of intestinal diarrhea, and since 
he was not then having problems he felt it was better to 
wait.  The veteran was asymptomatic with respect to his bowel 
disorder throughout the remainder of his period of 
hospitalization.

A VA psychiatric evaluation conducted during this period of 
observation and evaluation, reported that the veteran did not 
complain of depression.  He did not specify a traumatic event 
that occurred while in service, but reported three recurring 
dreams, with the common theme of being captured and/or 
abused.  It was noted that the veteran had thoughts of 
suicide in the past due to financial matters.  The examiner 
did not find marked traits of post-traumatic stress disorder; 
however, it was felt that the veteran may have been blocking 
a particular experience.  An additional psychiatric 
examination reported that the veteran was emotionally closed, 
and noted trouble with war experiences, to include startle 
response; unease when he heard helicopters; difficulty in 
viewing war movies; divorcing himself from veterans' groups; 
inability to recall names of those he served with; three 
recurrent dreams of capture and abuse, with occasionally 
waking up panicked and sweaty; and hearing rifle fire.  The 
examiner stated that while the veteran showed signs of 
post-traumatic stress disorder, he did not meet the full 
criteria.  Nevertheless, the examiner felt that the veteran 
would benefit by participation in a post-traumatic stress 
disorder recovery group.  

A social and industrial survey conducted in August 1992 found 
that the veteran's activities of daily living and working had 
been restricted moderately to moderately severe.  The 
examiner opined that the veteran's concerns of "being able 
to continue to hold down a full time job are valid."

A VA examination conducted in February 1993, reported that 
the veteran experienced violent dreams, and after these 
dreams, he would wake up sweating and exhausted.  The 
appellant reported occasionally sleeping alone in order to 
avoid striking his wife during nightmares.  The veteran 
stated that he had trouble with irritability and avoided 
associations with other veterans.  He did not have problems 
with nervousness or startle response; however, some stimuli, 
such as the sound of helicopters created intense anxiety.  On 
examination, the veteran was calm, without psychosis, 
hallucinations, or delusions.  He was alert, oriented, and 
appropriate, without signs of a mood disorder.  The diagnoses 
included moderate post-traumatic stress disorder.  

A VA outpatient treatment record dated in March 1993, 
reported a left groin fistula, secondary to presumable 
Crohn's disease.  On examination a 1/4 centimeters by 1/4 
centimeters round tract opening was noted.  No visible 
drainage or erythema was present.  Examination of the rectal 
area revealed past anofistulectomy scars with tenderness to 
palpation and erythematous but without exudate.  It was 
further noted that the perineal fistula was likely of a 
rectal or colonic connection.  

A VA hospitalization report dated in May 1993, reported 
complaints of a cycle of diarrhea and constipation.  On 
examination, bowel sounds were positive in all quadrants and 
the abdomen was without masses or tenderness.  Rectal 
examination revealed good sphincter tone with guaiac negative 
stool.  An upper gastrointestinal series, with small bowel 
follow-through, revealed a normal stomach and small bowel.  A 
sigmoidoscopy revealed severe diverticulosis, internal 
hemorrhoids, and rectal and anal stricture.  The diagnoses 
included diarrhea/constipation, internal hemorrhoids, 
rectal/anal stricture, and a history of a rectal fistula.

The veteran and his spouse testified at a personal hearing 
before the RO in November 1993.  The veteran testified that 
he believed that all of his physical problems were symptoms 
of his psychological disorder.  He indicated that he 
experienced recurring war dreams of being captured by the 
enemy and that he consequently had difficulty with sleep.  He 
stated that he avoided people other than his friends and had 
periods of depression.  He further reported that he was not 
receiving any counseling with regard to his post traumatic 
stress disorder symptoms.  The veteran stated that he 
experienced approximately six episodes of incontinence each 
month and that he was incontinent approximately once a month 
without warning.  He noted that all of his symptoms had 
recently increased in severity.

A VA examination conducted in July 1994, reported complaints 
of stomach cramps, alternating with periods of constipation, 
diarrhea, and bloody stools.  The veteran noted that he had 
become progressively more depressed over the prior few 
months, had trouble focusing, and some loss of recent memory.  
He indicated a generalized loss of interest, self-derogatory 
ideation, and feelings of hopelessness about the present and 
future.  The veteran further indicated suicidal ideation's, 
with vague plans.  It was noted that the veteran had multiple 
jobs from the time of his military service, and was recently 
terminated by his employer due to "stress related 
problems."  The veteran noted that he was sleeping 6 to 7 
hours a night.  On examination, the veteran was tense and 
maintained poor eye contact.  He was distant and hesitant to 
talk about Vietnam, but responded to direct questions.  The 
veteran was coherent and goal directed.  No overt thinking 
disorder was elicited.  Mood was depressed, and affect was 
flattened and blunted.  He was oriented in all spheres, with 
no memory impairment found.  Insight was felt to be adequate.  
The diagnoses included mild post-traumatic stress disorder.  
The examiner stated that the history of frequent job changes 
possibly reflected the veteran's difficulty with 
interpersonal relationships however, the examiner also noted 
that the veteran had a relatively stable marriage.  A global 
assessment of functioning (GAF) score of 65 was assigned.

VA outpatient treatment records dated from February to May 
1996, indicate participation in a veterans group for 
post-traumatic stress disorder.  

A VA examination conducted in January 1997, reported 
complaints of recurrent abdominal pain, almost constant 
diarrhea, and constipation, with blood intermittently found 
in the stool.  The veteran reported that his weight varied, 
but he considered his current weight of 206 pounds to be his 
normal weight.  The veteran reported occasional fecal 
incontinence, almost exclusively at night.  On examination, 
the veteran appeared well nourished and in good health.  His 
abdomen was mildly obese.  Bowel sounds were normoactive 
throughout, and no masses or tenderness to palpation was 
found.  The rectal examination was difficult as the veteran 
had severe pain with the visual examination.  There was a 
tightening of the anal sphincter, and evidence of anal rectal 
stricture.  The impressions included post operative 
hemorrhoidectomy and recurrent anal/rectal fistulectomies 
with residual rectal anal stricture, symptomatic; history of 
chronic diarrhea and intermittent constipation, compatible 
with a chronic irritable bowel syndrome; history of 
intermittent fecal incontinence; previous diagnosis of 
diverticulosis; and post operative bilateral inguinal 
herniorrhaphies, without residual, recurrent.  The examiner 
opined that the functional limitations secondary to his 
history of diarrhea were moderate in degree, noting that the 
veteran's employment would require the ability to defecate as 
needed during the day.  The examiner noted that by history, 
the veteran had severe abdominal pain which at times 
prevented working entirely.  The examiner stated that the 
functional limitation based on the veteran's post operative 
anal fistula and hemorrhoidectomy was mild, as the history of 
fecal incontinence occurred generally at night, although it 
was noted that he continued to have chronic rectal and anal 
pain.

A VA psychiatric examination conducted in January 1997, 
reported complaints of feeling out of control, inappropriate 
anger, fatigue, financial problems and memory problems.  The 
veteran stated that he did not like crowds, and sometimes 
"spaces out."  He noted a job history of being unemployed 
for the prior three years, but described doing some plumbing 
and mechanical work at times.  On examination, the veteran 
was pleasant and cooperative.  Thought production and 
continuity were good.  Speech was goal directed, and remote 
and recent memory were good.  He was alert and oriented.  A 
thought disorder was not found.  Insight and judgment were 
good, and he was neither suicidal nor homicidal.  His mood 
was reported as passive and his affect revealed some anxiety.  
The veteran stated that he was able to sleep 6 to 7 hours and 
his appetite was good.  The examiner concluded that the 
veteran had mild to moderate PTSD, with resulting mild to 
moderate social and industrial impairment.  The examiner 
stated that although the veteran had difficulty with groups, 
he had done well with his wife.  The diagnoses included PTSD.  
A GAF score of 65 was assigned.

A social and industrial survey conducted in February 1997, 
reported that the veteran's only relationship was with his 
wife, he did not have any friends, and did not have any 
hobbies.  It was noted that his diarrhea and bowel problems 
were random and unpredictable.  The veteran stated that he 
worked part time on a sporadic basis, depending on how he 
felt.  The examiner concluded that the veteran had definite 
impairment secondary to his post-traumatic stress disorder, 
and when under stress, he had somatic complaints.  The 
examiner further opined that the veteran was dysfunctional 
and was not employable on a full time basis.  It was noted 
that if he was to work at all, "it would be on his terms, on 
his schedule and he would not be dependable because no matter 
how hard he tries, he cannot totally control his environment 
to keep all his various symptoms in check."  After 
discussing the veteran's case with the social worker, a VA 
examiner stated in June 1998, that the veteran's PTSD was 
causing moderate social and industrial impairment.  

On July 18, 1998, a VA psychiatric examination reported 
complaints of depression, anxiety, and frequent panic 
attacks.  It was noted that the veteran complained that he 
was not able to have or keep effective relationships.  He 
stated that his behavior was inappropriate at times, and that 
he had long-and short-term memory loss, as well as mood 
swings.  He described chronic sleep impairment, nightmares, 
impaired judgment, difficulty dealing with stress, and 
concentration difficulties.  He noted working as a plumbing 
contractor and was unable to perform a previously held job.  
The veteran stated that his relationship with his wife was 
difficult.  

On examination, the veteran was cooperative and made eye 
contact approximately 50 percent of the time, without 
expressive mannerisms.  His affect was blunt, and his mood 
was anxious and depressed.  He was alert, oriented, and in 
touch with reality without delusions.  He denied auditory or 
visual hallucinations, and had no illusions.  He had mild 
short-term memory difficulty; his long-term memory was 
intact.  The examiner stated that the veteran had difficulty 
with attention and concentration.  He did not have suicidal 
or homicidal ideation's, but had suicidal thoughts in the 
past.  The veteran reported incidents of flashbacks and 
intrusive thoughts of Vietnam.  He had good insight into his 
problems; his judgment was equivocal.  His speech was clear 
and coherent, but was slow with some very mild psychomotor 
retardation.  There was no blocking, flight of ideas, 
loosening of associations, tangentiality, or 
circumstantiality.  The diagnoses included moderate to severe 
PTSD.  A GAF score of 50 was assigned.  The examiner opined 
that after a review of the claims file, the veteran's 
symptoms had progressed and he was having more difficulty in 
social and industrial functioning. 

A VA psychiatric examination conducted in October 1999, 
reported complaints of short temperedness, sleep impairment, 
nightmares, memory loss, difficulty with concentration and 
attention, and difficulty in getting close to people.  The 
veteran noted that he worked about three days per week at his 
own plumbing business, and he stated that he worked best by 
himself.  On examination, the veteran was neatly dressed and 
groomed.  He appeared moderately depressed, but he was 
cooperative and pleasant.  He had difficulty maintaining eye 
contact.  He admitted to suicidal ideation and homicidal 
ideation.  His thought process was clear and coherent, and 
proceeded in a goal directed fashion.  He was alert and 
oriented.  The veteran noted that work was becoming 
increasingly difficult due to physical problems and anxiety.  
He stated that his post-traumatic stress disorder restricted 
his ability to change jobs, and therefore, he was limited in 
his ability to make money.  The diagnoses included moderate 
to severe post-traumatic stress disorder.  A global 
assessment functioning score of 51 was assigned.  

The social worker that conducted the February 1997, social 
and industrial survey, again reviewed the claims file in 
February 2000, and after discussing the veteran with the 
recent VA examiner, they concluded that the veteran could 
work half time.  It was noted that the veteran was probably 
equally disabled from post-traumatic stress disorder and his 
physical problems.  

The Veteran's Application for Increased Compensation Based on 
Unemployability received in June 2000, indicated that he was 
only able to work 120 days during 1999.  He reported that 
earning approximately $19,996.00 in the last 12 months.  He 
also reported completing college. 

II.  Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO complied with a Board 
remand dated in March 1998.  See Smith v. Gober, 14 Vet. App. 
199 (2000).  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


A.  Initial Evaluation Post Traumatic Stress Disorder

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2 (2000).  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
Additionally, when evaluating a mental disorder, the 
frequency, severity, and duration of psychiatric symptoms 
should be considered, as well as the length of remissions, 
and the veteran's capacity for adjustment during the periods 
of remission.  38 C.F.R. § 4.126(a) (2000).  An evaluation is 
assigned based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id. at 126.

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for PTSD as of 
the date of receipt of the veteran's claim, November 23, 
1992.  See 38 C.F.R. § 3.400 (2000).  Subsequent to this 
decision, the Board granted a 30 percent disability rating 
for PTSD, and the RO effectuated this rating, as of the date 
of the veteran's claim, November 23, 1992.  

The criteria for evaluating the degree of impairment 
resulting from a service-connected psychiatric disorder were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1992); with 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  VAOPGCPREC 11-97; 62 
Fed.Reg. 37953 (1997)  This determination depends on the 
facts of the particular case and therefore is made on a 
case-by-case basis.  Id. at 2.

Under the old criteria, a 30 percent evaluation was warranted 
for a definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms that resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1992).  In precedent 
opinion, dated November 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93; 59 Fed.Reg. 4752 (1994).  

A 50 percent evaluation under the old criteria was warranted 
for PTSD when the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and his reliability, flexibility, and 
efficiency levels were so reduced by reason of his 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
that psychoneurotic symptoms be of such severity and 
persistence that there was a severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1992).

Under the new criteria, a 30 percent rating contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, recent events.  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The criteria for a 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective work relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 30 percent 
under either the "old" or "new" criteria for PTSD at any 
time prior to the assigned 50 percent rating assigned 
effective March 18, 1998.  Id.; 38 C.F.R. § 4.132.  At no 
time between November 23, 1992 and March 18, 1998, was the 
veteran's ability to establish or maintain effective or 
favorable relationships with people considerably impaired or 
his reliability, flexibility, and efficiency levels so reduced 
by reason of his psychoneurotic symptoms as to result in 
considerable industrial impairment.  Rather, examiners found 
PTSD symptoms to be mild to moderate in degree.  Additionally, 
although a flattened affect, a depressed mood, and a 
generalized loss of interest were noted, it was also noted 
that the veteran's speech has been consistently goal directed, 
and his short- and long-term memory were good.  He was alert 
and oriented.  Insight and judgment were reported as good.  
There is no evidence that the veteran had panic attacks more 
than once a week, or difficulty in understanding complex 
commands.  Moreover, the VA examiner in 1994 indicated that 
although the history of frequent job changes "possibly" 
reflected his difficulty with interpersonal relationships, his 
marriage was relatively stable.  The January 1997 GAF score 
corresponds to symptoms that produce mild impairment.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).  As noted above, the 30 percent evaluation under 
the old criteria represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  As such, the Board finds 
that the 30 percent disability evaluation assigned between 
November 23, 1992 and March 18, 1998 is proper.  An initial 
disability rating in excess thereof is not warranted under 
either set of rating criteria.

In March 2000, the RO assigned a 50 percent evaluation for 
post-traumatic stress disorder, effective March 18, 1998.  
The Board notes that none of the medical evidence in this 
case reflects the presence of symptomatology of such severity 
so as to warrant a 70 percent schedular rating under either 
the "old" criteria or the "new" criteria for evaluating 
mental disorders.  The veteran's psychoneurotic symptoms were 
not shown to be of such persistence that there was severe 
impairment in the ability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1992).  Although the VA 
examiner in July 1998, found the global assessment 
functioning score for the past year was 50, indicating 
serious impairment, see Richard v. Brown, 9 Vet. App. 266, 
267 (1996), the diagnosis was moderate to severe 
post-traumatic stress disorder, as was the diagnosis in 
October 1999.  Moreover, the July 1998 examination reported 
that the veteran was described as fully oriented, in touch 
with reality, without delusions, illusions, or auditory and 
visual hallucinations.  Additionally, although suicidal 
ideation has been intermittently complained of, deficiencies 
in judgment and thinking have not been shown.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).  The evidence of record 
does not reveal obsessive rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic that affects 
the ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  Id.  It is also noted that the 
veteran has been married to the same woman for over 25 years, 
and that he has been able to work at least part time.  Hence, 
the Board finds that a 50 percent disability evaluation is 
proper for the veteran's post-traumatic stress disorder and a 
disability rating in excess thereof is not warranted.

B.  Effective Date

As noted above, a rating decision dated in March 2000, 
increased the disability rating for post-traumatic stress 
disorder to 50 percent, effective March 18, 1998.  The 
veteran contends that as this rating stemmed from his initial 
claim received in November 23, 1992, that date should be the 
effective date of the 50 percent rating.  

As noted above, this is an original rating claim, and not a 
claim for increase.  Thus, the principles governing the 
assignment of an effective date for a staged rating apply, 
and not regulations governing effective dates pertaining to 
claims for increased evaluations.  Fenderson.  A review of 
title 38, Code of Federal Regulations, however, reveals no 
specific rule governing the assignment of effective dates in 
a staged rating case.  Hence, the general rule set forth at 
38 C.F.R. § 3.400 applies.  That regulation provides that the 
effective date of an award shall be the date of claim or date 
entitlement arose whichever is the latter.
 
The factual evidence, as discussed above, demonstrates that 
although post-traumatic stress disorder symptomatology was 
found prior to March 18, 1998, the severity of such symptoms 
were not shown to meet the rating criteria required for a 50 
percent disability rating until the VA examination conducted 
in July 1998.  Prior to March 1998, the veteran's 
post-traumatic stress disorder did not result in considerable 
social and industrial impairment; indeed, examiners found the 
PTSD symptoms to be mild to moderate in degree.  The veteran's 
speech was goal directed, and his short- and long-term memory 
were reported as good.  He was alert and oriented, and his 
insight and judgment were reported as good.  There is no 
evidence that the veteran had panic attacks more than once a 
week, or difficulty in understanding complex commands.  
Moreover, a global assessment functioning score in January 
1997 corresponds to symptoms that produce mild impairment.  

The report of the July 18, 1998, VA examination included 
findings of a blunt affect, an anxious and depressed mood, 
short-term memory difficulty, difficulty with attention and 
concentration, flashbacks, intrusive thoughts, and evidence 
of psychomotor retardation.  The examiner opined that after 
reviewing the claims file, the veteran's post-traumatic 
stress disorder symptoms had progressed resulting in more 
difficulty in social and industrial functioning.

The Board acknowledges that this appeal stems from the 
veteran's original claim received in November 1992.  The law, 
however, is clear as to the effective date of an evaluation 
and award of compensation based on an original rating claim.  
As July 18, 1998, is the earliest date as of which it is 
factually ascertainable that an increase in post-traumatic 
stress disorder had occurred, an effective date for a 50 
percent disability rating prior to March 18, 1998, is not 
warranted.  

B.  Individual Unemployability

A total disability will be considered to exist when there is 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Where 
the veteran has a combined service-connected disability 
rating of at least 70 percent, with at least one service-
connected disability rated at least 40 percent or more, a 
"[t]otal disability rating[] may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation."  38 C.F.R. § 4.16(a); see 
also 38 C.F.R. §§ 3.340(a), 3.341, 4.15, 4.18 (2000).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person).

In the instant case, none of the veteran's service-connected 
disorders have been evaluated as totally disabling under the 
rating schedule.  Service connection is in effect for 
post-traumatic stress disorder, currently assigned a 50 
percent evaluation; chronic diarrhea, evaluated as 30 percent 
disabling; and postoperative residuals of an anal fistula, 
hemorrhoidectomy, with intermittent incontinence, chronic 
rectal and anal pain, assigned a 10 percent evaluation.  The 
veteran has a combined disability rating of 70 percent.  
Hence, he meets the § 4.16(a) threshold rating requirements.  

The evidence of record notes that the veteran has a college 
diploma, and has work experience in sales and plumbing.  The 
evidence indicates further that the veteran has been working 
as a plumbing contractor since 1996.  He indicated on his 
Application for Increased Compensation Based on 
Unemployability received in June 2000, that he tried to work 
3 days a week, and in the last year he had been able to work 
120 days.  

According to most recent statistics provided by the U.S. 
Department of Commerce, Bureau of the Census, the poverty 
threshold for one person under the age of 65 in 2000, was 
$8,501.00 a year.  65 Fed.Reg. 79160 (2000).  In this case, 
the veteran's Application for Increased Compensation Based on 
Unemployability received in June 2000, showed him earning 
approximately $19,996.00 from June 1999 to June 2000.  This 
earning level far exceeds the poverty threshold for a single 
individual as noted by the Bureau of the Census, and adopted 
by VA.  The Court has held that where, as in this case, the 
veteran was employed, as shown by clear and convincing 
evidence, at a substantially gainful occupation, that is, one 
that provides annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works, such employment 
constitutes, as a matter of law, a substantially gainful 
occupation and thus "actual employability."  Faust v. West, 
13 Vet. App. 342, 355 (2000). 

The veteran's representative argues that as the veteran works 
in a "sheltered" environment, his employment is marginal.  
Marginal employment may be held to exist, on a "facts 
found" basis to include, but is not limited to, employment 
in a protected environment such as a family business or 
sheltered workshop, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  However, in this 
case, there is no medical evidence of record that the 
veteran's service-connected disorders preclude pursuit of 
employment in a workplace environment that is not 
"protected."  A VA examination conducted in January 1997, 
reported that the functional limitations secondary to the 
veteran's history of diarrhea were moderate in degree.  The 
examiner opined that the veteran's employment would require 
ready access to a restroom as needed during the day.  The 
examiner noted that by history, the veteran had severe 
abdominal pain which at times prevented working entirely.  
The examiner further stated that the functional limitations 
based on the veteran's postoperative anal fistula and 
hemorrhoidectomy were mild.

The examiner who conducted a social and industrial survey in 
February 1997, opined that the veteran was not employable on 
a full time basis.  It was noted that if he was to work at 
all, "it would be on his terms, on his schedule and he would 
not be dependable because no matter how hard he tries, he 
cannot totally control his environment to keep all his 
various symptoms in check."  At a VA psychiatric examination 
conducted in October 1999, the veteran noted that he was able 
to work approximately three days a week, but that it was 
becoming increasingly difficult due to his physical problems 
and anxiety.  He stated that his post-traumatic stress 
disorder restricted his ability to change jobs, and 
therefore, he was limited in his ability to make money.  The 
social worker that conducted the February 1997, social and 
industrial survey, again reviewed the claims file in February 
2000, and after discussing the medical evidence with the VA 
examiner that conducted the October 1999 VA psychiatric 
examination, it was concluded that the veteran was able to 
work half time.  The record shows that the appellant's 
limited employment still provides him with a living wage.  

Accordingly, the Board finds that the totality of the 
circumstances shows that the veteran's employment is not 
marginal in nature as defined by VA.  38 C.F.R. § 4.16.  
Indeed, it must be recalled that the disability ratings are 
recognition that industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)

The benefits sought on appeal are denied. 

Finally, in reaching each of these decisions the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence weighs against the veteran's 
claims, the benefit-of-the-doubt rule in this instance is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder from November 23, 1992, is 
denied.  The claim for an effective date earlier than March 
18, 1998, for a 50 percent rating for post-traumatic stress 
disorder is denied.  The claim for a total rating for 
compensation purposes based upon individual unemployability 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

